DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,390,897 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claim 35, “the middle and distal joint housing” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29, 33-35, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (7,241,288). Braun discloses, at least in figures 2-5 and col. 4, lines 13-53; a drive mechanism for a surgical device, comprising: a proximal transmission shaft (27) selectively couplable to the surgical device, the proximal transmission shaft defining a first gear (28) at a distal portion thereof; a middle transmission shaft (middle portion of 26) having a second gear (a pinion) defined at a proximal portion thereof and a third gear (another pinion) defined at a distal portion thereof, the second gear meshingly engageed engaged with the first gear; and a distal transmission shaft (24) selectively couplable to an end effector (3) of the surgical device, the distal transmission shaft defining a fourth gear (25) at a proximal portion thereof, the fourth gear meshingly engaged with the third gear, wherein the first, second, third, and fourth gears maintain rotatable engagement during respective movement of the proximal, middle, and distal transmission shafts; wherein the drive mechanism defines a longitudinal axis along a length thereof (along the axis of element 2, as shown in fig. 2); wherein the drive mechanism defines a first axis (along the axis of element 8, as shown in fig. 8) between the proximal and middle transmission shafts and defined transverse to the longitudinal axis; wherein the drive mechanism defines a .

Allowable Subject Matter
Claims 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses a surgical device having a longitudinal axis, comprising, inter alia: a proximal joint housing defining first gears; a middle joint housing defining second gears and third gears, the first gears meshingly engaged with the second gears; a distal joint housing defining fourth gears, the fourth gears meshingly engaged with the third gears; a first axis between the proximal and middle joint housings and defined transverse to the longitudinal axis; and a second axis between the middle and distal joint housing and defined transverse to the longitudinal axis, the distal joint housing being movable so as to position the second axis away from the longitudinal axis; wherein the middle joint housing defines the second gears at a first end portion of the middle joint housing and the third gears at a second, opposite end portion of the middle joint housing, and wherein the first and second gears and the third .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Amendment
The objection to claim 29 is hereby withdrawn in view of the amendment.
The nonstatutory double patenting rejection of claims 29-33 and 37-39 is hereby withdrawn in view of the abovementioned terminal disclaimer.
New grounds of rejection are set forth for claims 29 and 33-39.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771